Order entered March 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01360-CR
                                      No. 05-12-01361-CR
                                      No. 05-12-01362-CR

                     MARQUISHA ANTIONETTE FRAZIER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
               Trial Court Cause Nos. F10-25636-L, F11-17550-L, F11-39844-L

                                           ORDER
        These cases were inadvertently set for submission prior to the conclusion of the briefing

deadlines. The Court DIRECTS the Clerk of the Court to remove these cases from submission

on March 28, 2013.

        The Court GRANTS the State’s March 19, 2013 motion for extension of time for filing

the State’s brief.

        We ORDER the State to file its brief within THIRTY DAYS of the date of this order.


                                                      /s/   MARY MURPHY
                                                            JUSTICE